ARMSTRONG, J.,
concurring.
I agree with the majority that the Board’s treatment of Dr. Slack’s report and Dr. Oltman’s testimony concerning the cause of claimant’s current condition requires reversal and remand to the Board. I write to emphasize that, in my opinion, the Board could not possibly find, on this record, that claimant’s current condition is primarily psychological in nature rather than a physical result of her compensable injury.
Although there is evidence in the record that suggests that the cause of claimant’s current condition was primarily psychological, all of that evidence precedes Slack’s treatment and thus does not take the results of the treatment into account. Those opinions were based on the best information available at the time, but they are now outdated. When one reads Slack’s report of his treatment in conjunction with Oltman’s explanation of it, the only possible conclusion is that, contrary to those earlier opinions, claimant’s current condition is primarily physical in nature and is the result of her compensable injury. The record does not currently contain any substantial evidence to support any different result. Because the heart of the Board’s error was its failure to understand what Slack’s report contained and what Oltman explained in his testimony, I will discuss those things in some detail.
*526An essential part of the foundation for the Board’s decision was its conclusion that the positive results of the steroid injections that Slack administered were best explained by psychological rather than physical factors. Neither Slack nor any other expert who was aware of Slack’s report gave an opinion that directly supported that conclusion. Oltman was the only physician who knew of Slack’s report when he gave his opinion, and his opinion supported the compensability of claimant’s current condition. Rather, the Board misunderstood Slack’s report in a way that led it to discount Oltman’s opinion and to fall back on the opinions that other physicians had given before claimant saw Slack.
The Board correctly noted that Slack’s report showed that claimant experienced immediate relief from the injections; however, it incorrectly assumed that the report also showed that the relief was permanent. Oltman, on the other hand, correctly understood, from Slack’s report and from claimant’s direct statements to him, that claimant’s permanent improvement had been gradual, not immediate. He testified that improvement to a physical problem would have occurred over a period of time, while immediate improvement would suggest a psychological cause. Because the Board failed to understand Slack’s report, it saw Oltman’s testimony as inconsistent with the result of Slack’s treatment. As' a result of that perceived inconsistency, the Board discounted Oltman’s opinion of the cause of claimant’s current condition. However, the only possible reading of Slack’s report as a whole is that claimant’s permanent improvement was gradual, which is consistent with Oltman’s opinion and deprives the previous contrary opinions of any substantial evidentiary value.
Slack’s report contains four pages. The first three pages are his summary of claimant’s condition and his description of the procedures that he employed. He noted that before the procedure claimant rated her pain at three on a scale of one to ten, stating that it was lower than usual because she had not worked for the previous week. He then described the procedures, which involved first anesthetizing the skin in claimant’s neck and then inserting needles in four different positions. Slack injected a combination of Celestone Soluspan and Marcaine through three of the needles; in the *527fourth he injected only Marcaine to anesthetize several nerve branches. Immediately after the procedures, claimant reported her pain as zero on a scale of one to ten.
The fourth page of Slack’s report, which the Board appears to have ignored, was claimant’s report of her condition in the ten days following the treatment. She reported that on the evening of the day of treatment her neck pain was worse and her arm and shoulder pain were the same as before the treatment. Three days later her neck pain continued to be worse, but she had some improvement in her arm and shoulder pain. Seven days after treatment she had some improvement in the neck and substantial improvement in the arm and shoulder. Finally, ten days after treatment she had substantial improvement in all areas.
In his deposition, Oltman discussed his understanding of the nature of Slack’s treatment:
“He used Marcaine, which is a local anesthetic, you know, for trying to make sure he found the spot that was definitely causing pain. And then he injected a steroid into that area. So, I mean, the celestone band, the soluspan that he mentions on the second page is the steroid that he gave.
“And the lidocaine and Marcaine — he used both kinds — is more like a local anesthetic like, of course, the dentist gives you before surgery. And that, of course, is a brief one, a short-acting sort of thing, just to try to find the area that is bothering them.
“And the celestone is the cortisone type of medication that lasts for several — you know, probably several weeks or more and is the one that, you know, no doubt actually did the good that she needed.”
Oltman emphasized that the steroid was the drug that actually treated the cause of claimant’s problems by attacking the inflamation in her neck. Although he recognized that there might be a psychological component to claimant’s condition, he believed, based in large part on her reaction to Slack’s treatment, that it played a minor role.
Oltman explained his reasons for rejecting a psychological explanation in his answers to questions from Lamb-Weston’s attorney about the nature of claimant’s response to *528the treatment. He first noted that, based on her statements to him, claimant eventually had a substantial improvement from the injection. The first few days after treatment she felt flu-like and not really well, but by the fifth day she was feeling substantially improved. For a period she felt almost as though she did not have a problem, but then some mild aches and stiffness returned. Despite that problem, she thought that she could put in a full day’s work if she were able to take a break. Oltman continued:
“So that kind of a response when a person is unable to do much work at all, and then they come back and say, ‘Hey, you know, I think if I have a little break, I feel I’m enough better that I probably can put in a full eight-hour day,’ that’s not a typical response you would get from somebody who is trying to get out of work or trying to make a case of something that’s not really there.
“And the way that she responded to the injection also seems to be like I’ve already described; a typical, normal response to the beneficial effect of medicine rather than a psychiatric response.
“Q. What is a typical response from a psychiatric level of something like this?
“A. I think most people, if they’ve decided that’s all the gain they are going to get from a particular thing, and they’re looking for some cure, and then they get an injection, they would probably notice a fairly immediate benefit, long lasting, and without any waxing and waning of symptoms, and so forth and so on. I think it would be an all-or-nothing phenomenon.”
The Board rejected Oltman’s opinion and concluded that claimant’s condition was based on psychological factors, primarily because Oltman based his opinion on his understanding that claimant’s condition had improved over a period of time rather than immediately after the treatment. The Board stated that
“[rjeview of Dr. Slack’s report, however, does not correspond to a delayed response. He records that claimant reported immediate improvement. While at his office, using a pain scale of 1 to 10, she gave a pain level of O. * * * In other words, shortly after the injections claimant was reporting she was pain free. This history casts doubt on the *529medical history relied on by Dr. Oltman in forming his opinion. As a consequence, his opinion is weakened.”
I agree with claimant that the only reasonable way to read her statement that her pain was zero on a scale of one to ten after the treatment is that it referred to the immediate reduction in her pain that was a result of the local anesthetics that Slack administered, not to the long-term results of the steroid treatment. In reviewing the Board’s order for substantial evidence, we must examine the order in light of the record as a whole, which means that we must consider the evidence that detracts from the Board’s conclusion as well as the evidence that supports it. See ORS 183.482(8)(c). “If a finding is reasonable in light of countervailing as well as supporting evidence, the finding is supported by substantial evidence.” Garcia v. Boise Cascade Corp., 309 Or 292, 295, 787 P2d 884 (1990). Here, substantial evidence does not support the Board’s finding that claimant experienced an immediate and permanent improvement in her condition as a result of Slack’s treatment, rather than the gradual improvement that Oltman described. The only conclusion that the record does support is that Slack’s injections were effective because they treated the physical cause of claimant’s current condition.
Although Slack stated that, immediately after the procedure, claimant rated her pain as zero, he also gave her a prescription for post-block pain control, which might suggest that he did not expect her immediate improvement to last. More significantly, claimant’s own evaluation of her condition after the treatment, which, as I noted, is part of Slack’s report, shows that on the evening after the treatment her symptoms were as bad as or worse than they had been before. She thereafter experienced gradual improvement until ten days later, when she reported substantial improvement in all areas. Slack’s report as a whole, thus, is consistent only with claimant’s description of her symptoms to Oltman and is inconsistent with the Board’s finding.
It is impossible both to treat claimant’s evaluation of her progress as genuine and to read Slack’s report in the way that the Board read it. If claimant had experienced immediate and total relief from the treatment, and if, as the Board *530necessarily found, that immediate and total relief had been permanent, then she would not have had the slow steady progress that she chronicled in the evaluation. Unless the Board allows new evidence on remand that significantly alters the picture that the current record provides, the only reasonable conclusion that the Board can reach is that claimant’s current condition is a direct physical result of her injury and, therefore, is compensable.